                                                                         USDC SDNY
                                                                         DOCUMENT
                                EBANKS LAW FIRM, PLLC                    ELECTRONICALLY FILED
                                      ATTORNEY AT LAW                    DOC #:
                                  20 VESEY STREET, SUITE 503             DATE FILED: 12/20/2019
                                 NEW YORK, NEW YORK 10007
                                        (212)-766-4434
                                          FACSIMILE
                                        (212)-766-5899
                                   www.ebankslawfirm.com

                                                                            December 19, 2019,

                                    Application DENIED without prejudice to renew. Defendant Payne is
Via ECF:
                                    hereby directed to refile any request by noon on December 23, 2019,
Hon. Judge Lorna G. Schofield
                                    stating the position of Pre-Trial Services and the Government as to
United States District Judge
                                    the request.
United States Courthouse
Southern District of New York       Dated: December 20, 2019
40 Foley Square                     New York, New York
New York, NY 10007



                                                                         Re:    USA v. Rivera
                                                                Case No. 1:19-cr-00058-LGS-3



Dear Hon. Judge Lorna G. Schofield:

        I represent Mr. Payne in the above referenced matter. I write the court seeking an
adjustment on Mr. Payne’s bail conditions. We ask that Mr. Payne’s bail conditions be modified
to allow him to visit his grandmother’s house on December 25, 2019 and January 1, 2020 from
the hours of 3:00pm to 9:00pm on both days. Mr. Payne’s grandmother lives at 124 West 114th
Street, New York, NY 10026. The purpose of Mr. Payne’s visit is to spend time with his close
family before he ultimately surrenders himself over into custody and begins his sentencing term.

       Thank you for your consideration of this request.


                                                    Very truly yours,

                                                    THE EBANKS LAW FIRM, LLP

                                                    _______/s/Alberto Ebanks_____
                                                    ALBERTO A. EBANKS
